Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 1086001. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘001 teaches each and every limitation of the instant application.



2021/0026325 | 1648989
10860001 | 16805349
1. A method for the design and manufacture of a bioscaffold based on a target biological tissue, the method comprising the steps of:

identifying a target biological tissue having a set of physical properties;



determining at least one base material and a plurality of bodies to match the set of physical properties, wherein each of the plurality of bodies further comprises a volume and is defined by a boundary, each of the least one base material and the plurality of bodies including one or more anisotropic physical properties that exhibit orientation-dependent mechanical behavior;


generating a three-dimensional model of the target biological tissue;

discretizing the three-dimensional model;
performing a simulation on the discretized three-dimensional model to measure responses to one or more stimulus;

comparing the responses to the one or more stimulus with corresponding physical responses of the target biological tissue; and
optimizing the discretized three-dimensional model by:

selecting at least one of the plurality of bodies, and adjusting the selected at least one of the plurality of bodies by adjusting at least one of the volume and the boundary thereof, such that each of the plurality of bodies is independently tunable, based on the compared responses between the three-dimensional model and the target biological tissue, to substantially equate the one or more anisotropic physical properties of the bioscaffold with the set of physical properties of the target biological tissue.



2. The method of claim 1, further comprising a step of manufacturing a bioscaffold having the one or more anisotropic physical properties to match the set of physical properties of the target biological tissue.

3. The method of claim 1, further comprising a step of modifying the boundary of the at least one of the plurality of bodies to increase an effective surface area of the plurality of bodies, thereby mitigating shear of the bioscaffold.
4. The method of claim 1, further comprising a step of dividing the three-dimensional model into a plurality of units each including at least one body, wherein the at least one body of adjacent units are in contact.
5. The method of claim 4, wherein the at least one body of adjacent units are combined via material blending, thereby fine-tuning the one or more anisotropic physical properties of the bioscaffold.
6. The method of claim 1, wherein the discretized three-dimensional model includes a finite number of single or multi-dimensional elements, each element having one or more associated anisotropic physical properties.
7. The method of claim 1, wherein the step of comparing the responses of the three-dimensional model and of the target biological tissues further comprises a finite element analysis.
8. The method of claim 1, further comprising a step of determining whether the responses of the three-dimensional model differ from the responses of the target biological tissue by more than a tolerance value.
9. The method of claim 8, wherein, based on a determination that the responses of the three-dimensional model differ from the responses of the target biological tissue by less than the tolerance value, the step of manufacturing a bioscaffold further comprising a step of manufacturing a bioscaffold having the one or more anisotropic physical properties that equates to the set of physical properties of the target biological tissue by instructing an additive manufacturing system to manufacture the bioscaffold.
10. A method for the design and manufacture of a bioscaffold based on a target biological tissue, the method comprising the steps of:
generating a three-dimensional model of a bioscaffold designed to match a structure of a target biological tissue having a plurality of physical properties, the bioscaffold including a base material and a plurality of bodies, wherein each body further comprises a volume and is defined by a boundary, such that each body is independently tunable, the base material and the plurality of bodies together having a plurality of associated anisotropic physical properties;
calculating the plurality of associated anisotropic physical properties of the bioscaffold by subjecting the bioscaffold to a virtual stimulus;
comparing the plurality of associated anisotropic physical properties of the bioscaffold with the plurality of physical properties of the target biological tissue; and
optimizing the discretized three-dimensional model by:
adjusting at least one of the plurality of bodies of the bioscaffold by adjusting at least one of the volume and the boundary of the at least one of the plurality of bodies, based on the step of comparing the plurality of associated anisotropic physical properties of the bioscaffold with the plurality of physical properties of the target biological tissue, to substantially equate the plurality of associated anisotropic physical properties of the bioscaffold with the plurality of physical properties of the target biological tissue.
11. The method of claim 10, further comprising a step of manufacturing the bioscaffold having the plurality of associated anisotropic physical properties that substantially equal the plurality of physical properties of the target biological tissue.
12. The method of claim 10, further comprising a step of modifying the boundary of at least one of the plurality of bodies to increase an effective surface area of contact between the plurality of bodies, thereby mitigating shear of the bioscaffold.
13. The method of claim 10, further comprising a step of determining whether the calculated plurality of associated anisotropic physical properties of the bioscaffold differ from the plurality of physical properties of the target biological tissue by more than a tolerance value.
14. The method of claim 13, wherein, based on a determination that the calculated plurality of associated anisotropic physical properties of the bioscaffold differ from the plurality of physical properties of the target biological tissue by less than the tolerance value, further comprising a step of manufacturing the bioscaffold having the plurality of associated anisotropic physical properties that substantially equates to the identified plurality of physical properties of the target biological tissue.

1. A method for the design and manufacture of a bioscaffold based on a target biological tissue, the method comprising the steps of:

identifying a target biological tissue including a plurality of layers, each layer having a set of physical properties;
selecting a structural template to match a structure of the target biological tissue;
determining at least one base material and at least one body to match each set of physical properties, wherein the at least one body further comprises a volume and is defined by a boundary, the least one base material and the at least one body including one or more anisotropic physical properties that exhibit orientation-dependent mechanical behavior;



generating a three-dimensional model of the target biological tissue;

discretizing the three-dimensional model;
performing a simulation on the discretized three-dimensional model to measure responses to one or more stimulus;

comparing the responses to the one or more stimulus with corresponding physical responses of the target biological tissue;
optimizing the discretized three-dimensional model by:

selecting at least one body, and adjusting the selected at least one body by adjusting at least one of the volume and the boundary of the at least one body, such that each body is independently tunable, based on the compared responses between the three-dimensional model and the target biological tissue, to substantially equate the one or more anisotropic physical properties of the bioscaffold with the set of physical properties of the target biological tissue, and
manufacturing a bioscaffold having the one or more anisotropic physical properties to match the set of physical properties of the target biological tissue.
2. The method of claim 1, further comprising a step of modifying the boundary of the at least one body to increase an effective surface area of the at least one body, thereby mitigating shear of the bioscaffold.

3. The method of claim 1, further comprising a step of dividing the three-dimensional model into a plurality of units each including at least one body, wherein the at least one body of adjacent units are in contact.
4. The method of claim 3, wherein the at least one body of adjacent units are combined via material blending, thereby fine-tuning the one or more anisotropic physical properties of the bioscaffold.
5. The method of claim 1, wherein the discretized three-dimensional model includes a finite number of single or multi-dimensional elements, each element having one or more associated anisotropic physical properties.
6. The method of claim 1, wherein the step of comparing the responses of the three-dimensional model and of the target biological tissues further comprises a finite element analysis.
7. The method of claim 1, further comprising a step of determining whether the responses of the three-dimensional model differ from the responses of the target biological tissue by more than a tolerance value.
8. The method of claim 7, further comprising a step of, based on a determination that the responses of the three-dimensional model differ from the responses of the target biological tissue by more than the tolerance value, optimizing the one or more anisotropic physical properties of the bioscaffold by adjusting the determined at least one base material and at least one body.
9. The method of claim 7, wherein, based on a determination that the responses of the three-dimensional model differ from the responses of the target biological tissue by less than the tolerance value, the step of manufacturing a bioscaffold further comprises instructing an additive manufacturing system to manufacture the bioscaffold.
10. A method for the design and manufacture of a bioscaffold based on a target biological tissue, the method comprising the steps of:
identifying a plurality of physical properties of a target biological tissue by subjecting the target biological tissue to a physical stimulus;
generating a three-dimensional model of a bioscaffold designed to match a structure of the target biological tissue, the bioscaffold including a base material and a body, wherein the body further comprises a volume and is defined by a boundary, the base material and the body together having a plurality of associated anisotropic physical properties;
calculating the plurality of associated anisotropic physical properties of the bioscaffold by subjecting the bioscaffold to a virtual stimulus based on the physical stimulus;
comparing the plurality of associated anisotropic physical properties of the bioscaffold with the identified plurality of physical properties of the target biological tissue; and
optimizing the discretized three-dimensional model by:
adjusting at least one of the body of the bioscaffold and the base material of the bioscaffold, wherein adjusting the body of the bioscaffold includes adjusting at least one of the volume and the boundary of the body, such that the body is independently tunable, based on the compared responses between the bioscaffold and the target biological tissue, to substantially equate the plurality of associated anisotropic physical properties of the bioscaffold with identified plurality of physical properties of the target biological tissue.
11. The method of claim 10, further comprising a step of manufacturing the bioscaffold having the plurality of associated anisotropic physical properties to match the identified plurality of physical properties of the target biological tissue.
12. The method of claim 10, wherein the bioscaffold further comprises a plurality of bodies, wherein each body further comprises a volume and is defined by a boundary, such that each body is independently tunable to substantially equate the plurality of associated anisotropic physical properties of the bioscaffold with the identified plurality of physical properties of the target biological tissue.
13. The method of claim 12, further comprising a step of modifying the boundary of at least one of the plurality of bodies to increase an effective surface area of contact between the plurality of bodies, thereby mitigating shear of the bioscaffold.
14. The method of claim 10, further comprising a step of determining whether the calculated plurality of associated anisotropic physical properties of the bioscaffold differ from the identified plurality of physical properties of the target biological tissue by more than a tolerance value.
15. The method of claim 14, further comprising a step of, based on a determination that the calculated plurality of associated anisotropic physical properties of the bioscaffold differ from the identified plurality of physical properties of the target biological tissue by more than the tolerance value, optimizing the plurality of associated anisotropic physical properties of the bioscaffold by adjusting at least one of the base material and the body.
16. The method of claim 14, wherein, based on a determination that the calculated plurality of associated anisotropic physical properties of the bioscaffold differ from the identified plurality of physical properties of the target biological tissue by less than the tolerance value, further comprising a step of manufacturing the bioscaffold having the plurality of associated anisotropic physical properties to match the identified plurality of physical properties of the target biological tissue.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fabricating anisotropic objects
20190033812  20140052285  20200024560

Adapting model for 3D printing
9817388    20210141314

Adapting model based on simulation
5684713 20190329500
  
See designing anisotropic scaffolds for matching desired characteristics
A novel model for porous scaffold to match the mechanical anisotropy
and the hierarchical structure of bone
A novel method for biomaterial scaffold internal architecture design to match bone elastic properties with desired porosity

Design and 3D Printing of Scaffolds and Tissues



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117